Title: From Alexander Hamilton to Elias B. Dayton, 18 February 1800
From: Hamilton, Alexander
To: Dayton, Elias


          
            Sir,
            N York Febr. 18th. 1800
          
          You will be pleased to procure and transport to Union camp such quantity of wood not exceeding Two Three hundred cords as Colonel Smith represent to be shall Judge necessary for the purposes of the troops. It is expected that the wood can be procured near Standing in the vicinity of the camp. The troops will assist in cutting it, and you will take the adopt take make the necessary arrangements for having it’s transportation. You will take your measures in concert with Colonel Smith & without loss of time.
          Elias B. Dayton Er
        